

116 HRES 665 IH: Reaffirming the strong partnership between the Kingdom of Denmark and the United States.
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 665IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. Keating submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the strong partnership between the Kingdom of Denmark and the United States.
	
 Whereas the Kingdom of Denmark and the United States have enjoyed more than two centuries of close relations;
 Whereas Denmark has long been a key partner in bilateral and multilateral efforts to address global challenges and threats;
 Whereas Denmark was a founding member of the North Atlantic Treaty Organization (NATO) in 1949 and has continued to support the trans-Atlantic security alliance;
 Whereas Danish forces have participated in United States-led military missions in both Afghanistan and Iraq and the United States-led international coalition against the Islamic State terrorist organization;
 Whereas Denmark participates in a wide range of NATO missions, including Operation Enhanced Forward Presence, and contributes to numerous peacekeeping operations throughout the world;
 Whereas Denmark has been an active and cooperative member in the Enhanced Partnership in Northern Europe (e-PINE) to contribute to a free and peaceful vision of Europe and has partnered with the United States and other Baltic and Nordic countries on security, health, and economic matters;
 Whereas Denmark is a fellow member of the Arctic Council and has long supported peaceful cooperation in the Arctic region;
 Whereas the United States is one of Denmark’s largest non-European trade partners, and the United States exports $2,200,000,000 worth of goods and $5,500,000,000 of services to Denmark; and
 Whereas the Danish Government reports that Danish investments support over 75,000 United States jobs: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significance of our enduring political, economic, and security partnership with the Kingdom of Denmark;
 (2)recognizes the important role Denmark plays in the North Atlantic Treaty Organization, the Arctic Council, and other intergovernmental organizations and missions to promote global peace, security, and prosperity;
 (3)expresses gratitude and appreciation to the people of Denmark and the members of the Danish military for their efforts and sacrifices to make our world more secure; and
 (4)calls for continued cooperation and partnership to further strengthen the longstanding alliance between Denmark and the United States.
			